DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following and must be corrected: 
Portions of Fig. 1.7 appear to be incompletely drawn and must be corrected to show the claimed design in full, solid lines.

    PNG
    media_image1.png
    399
    727
    media_image1.png
    Greyscale


Claim Rejection - 35 USC § 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include, in figure(s) 1.1, 1.2, 1.4, 1.5, 1.6 and 1.7, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
-- The broken lines depict portions of the viewer for slides that form no part of the claimed design. --
Claim Rejection - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because of the following:
It is not clear what does element (A) in Figs. 1.1, 1.2, 1.4 and 1.5 represent. Does element (A) represent shading, claimed or unclaimed subject matter. Clarification and/or correction is required.

    PNG
    media_image2.png
    455
    705
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    404
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    590
    692
    media_image4.png
    Greyscale








Element (B) is shown in Fig. 1.1 but not Figs. 1.2 or 1.3 making the drawing views inconsistent. 

    PNG
    media_image5.png
    306
    695
    media_image5.png
    Greyscale



Element (C) is shown in Fig. 1.2 but not Fig. 1.1 making the drawing views inconsistent.

    PNG
    media_image6.png
    388
    731
    media_image6.png
    Greyscale


Element (D) is shown in Figs. 1.6 and 1.7. where does the same element (D) appear in Fig. 1.1 or Fig. 1.2. 

    PNG
    media_image7.png
    249
    742
    media_image7.png
    Greyscale


The overall proportions of the design are not clear. Specially, Figs. 1.6 and 1.7 show element (E) has a wider width when compared to Fig. 1.1.

    PNG
    media_image8.png
    387
    701
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    249
    743
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    267
    730
    media_image10.png
    Greyscale

Please note the issues with the proportions of the design also cause a lack of alignment with respect to the various elements. For example, when comparing Figs. 1.3, 1.4 and 1.5. The following areas of the design are not aligned:  The top edge of Fig. 1.3 is shorter when compared to Figs. 1.4 and 1.5. The bottom edge of Fig. 1.3 is the shortest when compared to Fig. 1.4 or Fig. 1.5. The circular shape in Fig. 1.3 is aligned with Fig. 1.5. The rectangular shape is not aligned between Figs. 1.3 and 1.5. See below:

    PNG
    media_image11.png
    619
    1500
    media_image11.png
    Greyscale

Element (F) is shown in Fig. 1.3. where does the same element (F) appear in Fig. 1.7?  

    PNG
    media_image12.png
    539
    732
    media_image12.png
    Greyscale


It is not clear how element (G) shown in Figs. 1.4 and 1.5 correspond with Fig. 1.3.

    PNG
    media_image13.png
    568
    1205
    media_image13.png
    Greyscale


Applicant may overcome this portion of the rejection by amending the drawings to show the claimed design accurately and consistently .
Additionally, the claim is indefinite and nonenabling because of the following:
The exact appearance and three-dimensional configuration of elements (H), (I) and (J) shown in 1.3, 1.5 and 1.6 cannot be clearly determined. Specifically, since elements (H), (I) and (J) are illustrated in 2-dimension, and due to the lack of corroborating views, the shape, configuration, and spatial relationship of those elements are left to conjecture. See annotated drawings below:

    PNG
    media_image14.png
    594
    733
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    555
    398
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    283
    732
    media_image16.png
    Greyscale


To overcome this rejection, applicant may disclaim the areas or portions of the reproduction which are considered indefinite and nonenabling by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the viewer for slides shown in broken lines form no part of the claimed design or a statement that the portions of the viewer for slides shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).   
Applicant is advised that surface shading should not be used on unclaimed subject matter shown in broken lines, to avoid confusion about the scope of the claim (37 CFR 1.152, MPEP 1503.02(III)).
Applicant is further advised that any portions of those structures visible in other drawing views should also be converted to broken lines for consistency.
The annotated drawings shown above point out examples of some of the drawing issues. Please note, the discrepancies pointed out in the drawings are or may be exemplary of others throughout the drawing disclosure. The onus is applicant to provide drawings that are definite and consistent. Failure to address all problems may result in a final rejection. 
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f) when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design and so on) (see 37 CFR 1.1026 and MPEP 2909.02).
The claim stands rejected under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) and (b).
The references cited but not applied are considered cumulative art related to the claimed design.
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at wan.laymon@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) 
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAN LAYMON whose telephone number is (571)272-3220. The examiner can normally be reached on Monday through Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya G. Rogers, can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/WAN LAYMON/Primary Examiner, Art Unit 2916